Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections ‐ 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claim(s) 1,2,3,5,6,7,9,10,21  is/ are rejected under 35 U.S.C. 103 as being unpatentable over  Marjanovic WO 2015/095146  in  view Li WO 2016/081548 and in further view of Choo US 2002/0125232 and in further view of JP3825123B2.

Regarding claim 1,  Marjanovic discloses a method for processing a transparent workpiece (abstract, “glass” ), the method comprising: 
forming a contour along a contour line in the transparent workpiece, the contour comprising a plurality of defects in the transparent workpiece (Marjanovic, abstract, “perforated lines that trace out the shape” .  Perforated lines are considered to be plurality of defects,  and shape is considered to be contour along a contour line.);
separating the transparent workpiece along the contour ( Marjanovic, para. 0007, “glass will separate”);
wherein separating the transparent workpiece comprises: directing an infrared laser beam output by an infrared laser beam source ( para. 0007, “CO2 laser”)   onto the transparent workpiece ( para. 0007, “glass”)  on or near the   contour line to induce formation of a crack (para. 0007, “the cracks will propagate”)  in the transparent workpiece, wherein the infrared laser beam projects an infrared beam spot on a surface of the transparent workpiece ( para. 0007, “pass of CO2 laser along or near perforation line ”);
translating the transparent workpiece and the infrared laser beam relative to each other  along or near the contour line( para. 0007, “pass of CO2 laser along or near perforation line ”;  The word “pass” is considered to mean translate laser along line,  which  is a translation with respect to the workpiece.);

 to induce propagation of the crack along the contour ( para. 0007, “cracks will propagate along the perforation lines “.  Perforation lines are considered to be along the contour. ), 
wherein during propagation of the crack, the crack comprises a crack tip ( Per common usage, every propagating crack has a crack tip.  );

Marjanovic is silent concerning:
detecting a position and propagation direction of the crack tip relative to a reference  location and propagation direction of the infrared beam spot; determining a detected distance between the crack tip and the reference location of the       infrared beam spot; determining a detected angular offset between the propagation direction of the crack tip and the propagation direction of the infrared beam spot; comparing the detected distance to a preset distance; comparing the detected angular offset to a preset angular offset; and modifying at least one of a power of the infrared laser beam or a speed of relative translation between the infrared laser beam and the transparent workpiece in response to a difference between the detected distance and the preset distance and a difference between   the detected angular offset and the preset angular offset.

Li teaches,	
para. 0007, ll.6-7, “detecting a position of a leading tip of the crack”   ) relative to a reference location … of the infrared beam spot ( para. 0007; ”calculating a distance between the crack tip position and the reference location,”;  para. 0007, ll. 17-18,  “reference location is mid-point of irradiation zone “;  Irradiation zone is considered to be laser beam spot. ); 
comparing the detected distance to a preset distance ( Li, para. 0007, “comparing the calculated distance to a predetermined set distance,”);
and modifying at least one of a power of the infrared laser beam or a speed of relative translation between the infrared laser beam and the transparent workpiece in response to a difference between the detected distance and the preset  distance ( para. 0007, “modifying at least one of a power of the laser beam, a traverse speed of the irradiation zone”; para. 0035, ”error signal produced by a  difference between the actual distance and a predetermined distance ”)…
	It would have been obvious to a person of ordinary skill in the art as of the time of the invention to modify Marjanovic to provide for monitoring of crack tip positioning as in Li in order to improve the accuracy of the glass cutting process.

Marjanovic in view of Li does not teach:
detecting a … propagation direction of the crack tip relative to a reference location and propagation direction of the infrared beam spot
determining a detected angular offset between the propagation direction of the crack tip and the propagation direction of the infrared beam spot

and modifying at least one of a power of the infrared laser beam or a speed of relative translation between the infrared laser beam and the transparent workpiece in response to … a difference between the detected angular offset and the preset angular offset. 

	Choo teaches:

detecting … propagation direction (para. 0260, perceives propagation path) ,  of the crack tip relative to a reference location and propagation direction of the infrared beam spot (0260,  “compares propagation path of the crack with pre-stored path of the marked scribe line.”  Propagation direction of the infrared beam spot is considered to be  the same as  along scribe line,  para. 0263, ll. 1-3 );
 

determining a detected angular offset between the propagation direction of the crack tip and the propagation direction of the infrared beam spot,(  para. 0262, ll. 1-5,  “microprocessor determines that the propagation direction of the  crack deviates from the path of the marked scribe line.;  Propagation direction of the infrared beam spot is considered to be the same as  along scribe line,  para. 0263, ll. 1-3 )  

comparing the detected angular offset to a preset angular offset; (para. 0262, “when the propagation path of the crack does not correspond with the path of the marked scribe line”;   The word “correspond” is considered to be a comparison operation between the angular offset and some given level of offset, which is considered to be comparison with a preset angular offset.   The tightness of correspondence required is considered to be a matter of engineering judgment,  balancing the goal of cutting accuracy against excessive engagement of the correction algorithm. Alternatively,  the preset level of offset in Choo is considered to be zero.  Frackelton,  discussed below, expressly discloses use of preset alarm limits for any given parameter.)

 	and modifying at least one of a power of the infrared laser beam or a speed of relative translation between the infrared laser beam and the transparent workpiece in response to a difference between the detected distance and the preset distance and a difference between the detected angular offset and the preset angular offset. (para. 0250, stop the operation of the laser cutter  Stopping the laser is considered to be modifying the power of the laser beam.)   
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Marjanovic in view of Li to monitor propagation direction and feed back propagation direction information as in Choo in order to more accurately control crack tip propagation.  
	Marjanovic in view of Li in view of Choo does not expressly teach use of a preset angular offset comparing the detected angular offset to a preset angular offset;
	JP3825123B2   teaches use of a preset angular offset comparing the detected angular offset to a preset angular offset; (p. 1, ll. 2-4, “When the obtained angle is sharper than a predetermined angle, edge machining process is performed… “;  p. 1, ll. 17-25, “comparison between …angle and a predetermined angle given in advance”.  “…angle comparison unit determines…whether or not an edge machining process is necessary.  Obtained angle is considered to be detected angular offset.  Predetermined angle is considered to be preset angular offset.   )
	It is noted that JP3825123B2 teaches that “edge processing is performed to prevent burning at the corner exit by lowering laser output and feed rate at the corner portion”  and “that edge processing is performed when corner angles are detected ( for example,  ϴ < 90º)”.  ( para. 0002, ll.  5-10).
	It would have been obvious to modify the invention of Marjanovic in view of Li in further view of Choo to include use of preset angle offsets in order to prevent burning of the workpiece by lowering laser power at corners.

		Regarding   claim 2,  Marjanovic  teaches the invention of claim 1 as discussed above but is silent concerning when the detected distance is greater than the preset distance, the method further comprises increasing a laser power of the infrared laser beam; and when the detected distance is less than the preset distance, the method further  comprises decreasing the laser power of the infrared laser beam.
Li teaches when the detected distance is greater than the preset distance, the method further comprises increasing a laser power of the infrared laser beam (para. 0052, “if crack tip lags too far behind laser beam the laser power can be adjusted higher” ); and when the detected distance is less than the preset ( para. 0052, “if crack top approaches too close laser power can be reduced”).
It would have been obvious to a person of ordinary skill in the art as of the time of filing to modify Marjanovic to provide for varying laser power as in Li in order to correct the propagation direction of the crack tip. 
	Regarding claim 3,  Marjanovic teaches the invention as discussed above,  but is silent regarding  when the detected distance is greater than the preset distance,  the method further comprises increasing the speed of relative translation between the infrared laser beam and the transparent workpiece; and when the detected distance is less than the preset distance, the method further comprises decreasing the speed of relative translation between the infrared laser beam and the transparent workpiece.
Li teaches  when the detected distance is greater than the preset distance. the method further comprises increasing the speed of relative translation between the infrared laser beam and the transparent workpiece ( para. 0052, “steer laser toward crack tip” ; para. 0051, “an error signal proportional to the distance…control one of at least ….transverse speed “.  Controlling transverse speed and steering toward crack tip is considered to be increasing speed of relative translation. ); 
and when the detected distance is less than the preset distance, the method further comprises decreasing the speed of relative translation between the infrared laser beam and the transparent workpiece ( para. 0051, “an error signal proportional to the distance…control one of at least ….transverse speed “. If error signal is proportional to distance,  it is smaller when detected distance is less than preset distance.  If  transverse speed is proportionately changed,  such change must lower  speed to match smaller error signal.   Steering the laser beam is considered to change speed of relative translation)
It would have been obvious to a person of ordinary skill in the art as of the time of the invention to modify Marjanovic as taught by Li to provide changes in translation speed in order to correct the propagation path of the crack tip. 

	Regarding claim 4, JP3825123B2  teaches when the detected angular offset is greater than the preset angular offset, the method further comprises increasing the laser power of the infrared laser beam( para. 0002, ln. 3, “ …lowering laser output and feed rate at the corner portion”.  Corner portion is considered to be when angular offset is less than preset angular offset.  Lowering laser at corner portion implies that for non-corner portions laser output will be increased,  for example,  after the corner has been processed,  and normal operation resumes.  )
 and when the detected angular offset is less than the preset angular offset, the method further comprises decreasing the laser power of the infrared laser beam.(p. 2, ll. 9-12, “edge processing is performed to prevent burning by lowering the laser output and feed rate at the corner portion.”  Corner portion is considered to be when detected angular offset is less than preset angular offset, and where laser power is decreased. Otherwise,  laser power is at normal, higher level.     )   


	Regarding claim 5,  
Li teaches the reference location of the infrared beam spot is a        mid‐ point of the infrared beam spot (claim 2; “reference location is mid‐point”).
It would have been obvious to a person of ordinary skill in the art as of the time of the invention to modify Marjanovic to use the reference location disclosed in Li since the mid-point of a beam spot is a conspicuous and easily identified  target for image processing algorithms.
	
Regarding claim 6, 
 Li  discloses wherein the preset distance is about 50mm or less ( para. 0010, ll. 22-26,  “pre-determined set distance can be in the range from about  0 millimeters to about 50 millimeters”).      
JP3825123B2 discloses about 20 degrees or greater for the preset angular offset.  (para.0002, “in corner portion,  edge processing is performed to prevent burning…by lowering laser output and feed rate … edge processing is performed after detecting corner angle.  ϴ’ for example < 90º”.  The courts have held that where general condition of claim is disposed in   it is not inventive to discover the optimum or workable range (MPEP 2144.05 IIa).  In this case the prior art teaches detecting a corner angle in range of 0 to  90 degrees.   Having a specific size or range is not inventive according to the courts. Varying the size or range of said predetermined angle is recognized as a result-effective variable which is result of a routine experimentation. In this case varying the angle to control the amount of laser heat applied near a corner and thus always detect corner angles in order to achieve heat reduction, is recognized in the art to be a result effective variable.   )
It would have been obvious to a person of ordinary skill in the art as of the time of the invention to modify Marjanovic to use the specific parameters suggested in Li and the angle range suggested in JP3825123B2 in order to prevent heat damage to corner portions of the workpiece. 
		Regarding claim 7,   Marjanovic teaches the invention of claim 1 as discussed above but is silent concerning detecting the position and propagation direction of the crack tip using an imaging system comprising one or more imaging apparatuses. 
Li discloses wherein detecting the position of the crack tip (abstract, “monitor position of crack tip)  comprises generating image data of the crack tip (para. 0006, “apparatus images position of crack tip” ) and the infrared beam spot (para. 0006, laser beam incident on surface) using an imaging ( para. 0006, “image acquisition apparatus”  ).  
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Marjanovic to use the crack tip imaging of Li in order to improve accuracy of crack tip tracking by the controller.
However, Marjanovic in view of  Li is silent about detecting propagation direction of the crack tip.  
Choo  discloses detecting propagation direction of the crack tip (  para. 0047, “real cutting path obtained by the light detecting part”; Propagation direction of the crack tip is considered to be the same as real cutting path).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Marjanovic in view of Li to add the real cutting path  tracking of Choo  to more accurately cut the workpiece.

 	Regarding claim 8,  Marjanovic discloses the invention of claim 7 as discussed above,  but is silent concerning  wherein the imaging system comprises a light source and wherein generating image data of the crack tip comprises illuminating the crack tip with the light source.
Li teaches wherein the imaging system comprises a light source (Fig. 3, 28, para. 0036, “a light source”)  and wherein generating image data of the crack tip comprises illuminating the crack tip (Fig. 3, 30 , para. 0036, “illuminate a crack 30”) with the light source. 


       	Regarding claim 9, 	Marjanovic teaches the invention of claim 7 as discussed above but is silent concerning wherein the one or more imaging apparatuses are translatable relative to the transparent workpiece.
	Li discloses one or more imaging apparatuses translatable relative to the transparent workpiece (para. 0056, “glass was translated”, “camera directed to preset area of interest“.  It is considered that maintaining camera direction to a preset area while translating the glass will result in relative translation of the imaging apparatus “camera” with respect to the workpiece).
	It would have been obvious to a person of  ordinary skill in the art at the time of the invention to modify Marjanovic to provide for relative translation of the workpiece and imaging apparatus so that the imaging apparatus could provide optical feedback of the laser beam spot scanning the workpiece.  Since the beam spot translates with respect to the workpiece,  it is beneficial to have the imaging apparatus  translate with it in order to provide a consistent viewpoint for the  optical feedback.

	Regarding claim 10, Marjanovic teaches the invention of claim 7 as discussed above, but is silent concerning wherein the one or more imaging apparatuses are arranged in a circumferential array coaxial with the infrared laser 
             Li discloses wherein the one or more imaging apparatuses(Fig. 5, 34)
 are arranged in a circumferential array coaxial with the infrared laser beam source. (Fig. 5, 28; One imaging apparatus is shown.  This is considered to be a one-member circumferential array since a circle may be drawn about beam source with that circle intersecting the location of the imaging apparatus.  Since the imaging apparatus lies upon that circle, the arrangement is considered to be a circumferential  array coaxial with the beam source.)

	Regarding claim 21, 
Marjanovic discloses:
  a method for processing a transparent workpiece (abstract, “glass”), the method comprising: 
forming a contour along a contour line in the transparent workpiece,
 the contour comprising a plurality of defects (abstract, “glass moved relative to laser beam to create hole-like defects… “)  in the transparent workpiece ( abstract, glass); 
separating the transparent workpiece along the contour (p. 0007, “separate the glass“  ),
 	wherein separating the transparent workpiece comprises: 
directing an infrared laser beam output by an infrared laser beam source (para. 0007, “CO2 laser”; considered to be infrared laser)  onto the transparent workpiece on or near the contour line ( abstract, “perforated lines that trace out shape”) to induce (para. 0007, “cracks will propagate”, “CO2 laser “, “thermal stress will separate”; Thermal stress separating is considered to be formation of a crack.  ), 
wherein the infrared laser beam projects an infrared beam spot on a surface of the transparent workpiece (para. 0007, “CO2 laser along perforation lines”;  Perforation lines are considered to be on the surface of the transparent workpiece.    ); 
translating the transparent workpiece and the infrared laser beam relative to each other along or near the contour line to induce propagation of the crack along the contour(para. 0007, “pass CO2 laser along separation line”;  Passing of laser is considered to be translation of workpiece relative to laser, or vice versa. ), 
wherein during propagation of the crack, the crack comprises a crack tip( per common usage,  a propagating crack must have a tip ); 
Marjanovic is silent concerning 
detecting a position and propagation direction of the crack tip relative to a reference location and propagation direction of the infrared beam spot; 
determining a detected distance between the crack tip and the reference location of the infrared beam spot;
comparing the detected distance to a preset distance;
 	and modifying at least one of a power of the infrared laser beam or a speed of relative translation between the infrared laser beam and the transparent workpiece in response to a difference between the detected distance and the preset distance.

Li  teaches:
 ( para. 0007, “calculating a distance between the crack tip location and the reference location of the irradiation zone”;  Infrared beam spot is considered to be the same as location of the irradiation zone. Since distance is calculated with respect to crack tip position,  it is considered that such position was detected. Propagation direction, not taught by Li, discussed infra )
determining a detected distance between the crack tip and the reference location of the infrared beam spot; ( para. 0007, “calculating a distance between the crack tip location and the reference location of the irradiation zone”; Infrared beam spot is considered to be the same as location of the irradiation zone. ) 
comparing the detected distance to a preset distance; ( para. 007, “comparing the calculated distance to a predetermined set distance”);
	and modifying at least one of a power of the infrared laser beam or a speed of relative translation between the infrared laser beam and the transparent workpiece in response to a difference between the detected distance and the preset distance. ( para. 0007, “modifying at least one of a power of the laser beam…[or] a traverse speed of the irradiation zone”; para. 0035, ”error signal produced by a  difference between the actual distance and a predetermined distance ”)…
It would have been obvious to a person of ordinary skill in the art as of the date of the invention to modify Marjanovic to include monitoring the crack tip position as in Li in order to improve cutting accuracy by providing the controller with more information concerning crack tip location.
 Marjanovic in view of Li does not teach:

Choo teaches:
     detecting a … propagation direction of the crack tip relative to a reference location… of the infrared beam spot. (para. 0260, “perceives propagation path”; Perceiving is considered to be the same as detecting. ) ,  of the crack tip relative to a reference location and propagation direction of the infrared beam spot (0260,  “compares propagation path of the crack with pre-stored path of the marked scribe line.”  Propagation direction of the infrared beam spot is considered to be  the same as  along scribe line,  para. 0263, ll. 1-3 );
	It would have been obvious to a person of ordinary skill in the art as of the time filing to modify Marjanovic in view of Li  to provide for monitoring of crack tip propagation direction as in Choo in order to improve the accuracy of the glass cutting process.


Claim 11  is rejected under 35 U.S.C. 103 as being unpatentable over  Marjanovic WO 2015/095146  in  view Li WO 2016/081548 and in further view of Choo US 2002/0125232 and in further view of JP3825123B2 and in further view of  O’Connor US2018/0021885.

	Regarding claim 11,  Marjanovic in view of Li in further view of Choo in further view of JP3825123B2  teaches the invention of claim 7 as discussed 
	O’Connor discloses wherein the imaging system and the infrared beam source are optically coupled to a beam steering apparatus ( Fig.1,118 and 112; Fig. 1, 122;  para. 0017, “beam splitter … half-silvered mirror…combine optical axis of laser beam with a field of view 120 of optical microscope system ”; Imaging system is considered to be optical microscope; The microscope may include “beam steering optics”, para. 0018, ln. 5 ; It is considered that light connected with both the imaging system microscope and the laser beam is optically coupled in the beam splitter. ) 
	O’Connor does not  call out “infrared” laser,  but states that system may be used with various wavelengths that may …dissociate material from the sample.  The selection of laser wavelength,  such as infrared,  is thus a result-effective variable which the artisan may select according to the task at hand.  In this case,  the task is disassociating glass material from the workpiece using laser energy.  O’Connor teaches ( para. 0013) that glass is one sample type compatible with his disclosure.

	It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Marjanovic as taught by O’Connor to   provide the controller with additional image information helpful in improving accuracy.

Claim(s) 12-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Marjanovic WO 2015/095146  in  view of Li WO 2016/081548 and in further view of Suzuki US 8748774. 

    Regarding claim 12,  Marjanovic discloses:  a method for processing a transparent workpiece (abstract, “glass”  ), the method comprising:
Forming a contour along a contour line in the transparent workpiece, the contour comprising a plurality of defects in the transparent workpiece and a curved contour portion (abstract, “perforated lines that trace out the shape”);
and separating the transparent workpiece along the contour (para. 0007, “thermal      stress will separate”),
wherein separating the transparent workpiece comprises: 
directing an infrared laser  beam (para. 0007, “CO2 laser ”. CO2 laser is considered to be infrared laser.   ) output by an infrared laser beam source along an infrared beam pathway onto the transparent workpiece (abstract, “glass”) on or near the contour line (p. 0007, “separate glass along…perforation lines” ) to induce formation of a crack in the    transparent workpiece ( para. 0007; “CO2 laser along or near perforation line”. Laser along perforation line is considered to induce formation of crack.);
translating the transparent workpiece and the infrared laser beam relative to each other along or near the contour line to induce propagation of the crack along the contour (para. 0007, “pass of a CO2 laser along or near the perforation line”; Pass of laser is considered to be relative translation of laser and workpiece.    ), wherein during propagation of the crack, the crack comprises a crack tip (every crack has a tip when it is propagating );

Marjanovic does not disclose:
detecting a position of the crack tip and a position of an infrared beam spot of the infrared laser beam;
 	terminating crack-inducing irradiation from the infrared laser beam when the infrared beam spot reaches a first reference point located along the contour line; 
translating the transparent workpiece and the infrared beam pathway relative to each other from the first reference point to a second reference point located along the contour line, wherein the first reference point is located behind the second reference point and at least some of the curved contour portion is disposed between the first reference point and the second reference point;
 	and resuming crack-inducing irradiation from the infrared laser beam and translation of the transparent workpiece and the infrared laser beam relative to each other along or near the contour line when the crack tip reaches a third reference point located along the contour line, wherein the first reference point is located behind the third reference point and at least some of the curved contour portion is disposed between the first reference point and the third reference point.




detecting a position of the crack tip and a position of an infrared beam spot of the infrared laser beam ( para. 0007; ”calculating a distance between the crack tip position and the reference location,”; “reference location is mid-point of irradiation zone”; Irradiation zone is considered to be infrared beam spot of infrared laser beam. ); 
translating the transparent workpiece and the infrared beam pathway relative to each other (  Li claim 10, “laser beam traveling on surface“  ).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify  the invention of Marjanovic to provide crack tip and beam position tracking as in Li  in order to provide the controller with more information in order to make a more accurate cut.
Marjanovic in view of Li is silent concerning 
terminating crack-inducing irradiation from the infrared laser beam when the infrared beam spot reaches a first reference point located along the contour line; 
[translating the transparent workpiece and the infrared beam pathway relative to each other] from the first reference point to a second reference point located along the contour line, wherein the first reference point is located behind the second reference point and at least some of the curved contour portion is disposed between the first reference point and the second reference point;
 	and resuming crack-inducing irradiation from the infrared laser beam and translation of the transparent workpiece and the infrared laser beam relative to each other along or near the contour line when the crack tip reaches a third reference point 

	Suzuki discloses
terminating crack-inducing irradiation ( col. 6, ln. 62, “laser output is set to zero”)  from the infrared laser beam when the infrared beam spot reaches a first reference point ( Fig. 3A,B, point b, is considered to be first reference point; Fig. 4A, point b, shows that laser output,  indicated on vertical axis, is zero, i.e. terminated,  at point b);
translating the transparent workpiece and the infrared beam pathway relative to each other (Fig. 4A, shows that feed speed is non-zero during the latter part of Fig. 4A,B, time interval ZB.  Non-zero feed speed is considered to indicate that translation of the workpiece is taking place;  )
 from the first reference point to a second reference point located along the contour line ( Fig. 3A,B, point c is considered to be second reference point);
wherein the first reference point is located behind the second reference point (Fig 3A, “process path” arrow direction shows that point b is behind point c. Fig. 4A  shows point b is before/behind point c on Fig. 4A,B TIME axis);

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Marjanovic in view of Li to prevent excessive ( as recommended in Suzuki col. 1, lns 15-25) by turning off the laser at critical times when corners are being processed.

		Regarding claim 13, Marjanovic in view of Li in view of Suzuki teaches the method of claim 12, and in addition teaches wherein the second reference point is either co-located with the third reference point or is located behind the third reference point. (Fig. 3A,B  point c is considered to be both the second reference point and the third reference point simultaneously.) 
It would have been obvious to a person of ordinary skill in the art as of the time of the invention to modify the invention of Marjanovic in view of Li in order to provide specific reference points for regulating laser power in order to prevent heat damage at corners.

	Regarding claim 14, Marjanovic in view of Li in view of Suzuki teaches the method of claim 12, and in addition teaches wherein the first reference point is located behind the midpoint of the curved contour portion and the second reference point is  located beyond the midpoint of the curved contour portion. (Fig. 3A, b is considered to be first reference point, c is considered to be second reference point.  Point b is located behind the curved portion of the process path, shown just to the right of Fig. 3A, “D”.  Fig. 3A, Point C is located after the curved portion.  Therefore,  b is behind the midpoint of the curve. 
It would have been obvious to a person of ordinary skill in the art as of the time of the invention to modify the invention of Marjanovic in view of Li in order to provide 
	

Regarding claim 15, Marjanovic in view of Li in view of Suzuki teaches the method of claim 12, and in addition discloses  the transparent workpiece and the infrared beam pathway are translated relative to each other along a jump pathway (Fig. 3B, D.  D is considered to be a jump pathway. )  from the first reference point ( Fig. 3B, point b) to the second reference point (Fig. 3B, point c) , and the jump pathway comprises a linear pathway (Fig. 3B, D,  is a linear pathway between points b and c,  col. 5, ll. 40-45, “ the linear path bc starts from the end “b” and terminates on the end “c”).

		Regarding claim 16,   Li teaches
 wherein detecting the position of the crack tip comprises generating image data of the crack tip (para. 0045, “crack tip to be imaged by imaging apparatus 34“) 
using an imaging system comprising one or more imaging apparatuses ( Fig. 1, 34,”camera”; Camera is considered to be imaging system.),
  wherein the imaging system further comprises a light source ( Fig. 1, 28, para. 0045, “light source 28”) 
and wherein generating image data of the crack tip comprises illuminating the crack tip with the light source  (Fig. 3, 30 , para. 0036, “illuminate a crack 30”)  .
(Fig. 3, 28, para. 0036, “a light source”)
  and wherein generating image data of the crack tip comprises illuminating the crack tip (Fig. 3, 30 , para. 0036, “illuminate a crack 30”) with the light source. 

	Regarding claim 17,  Li teaches 
wherein the one or more imaging apparatuses are translatable relative to the transparent workpiece (para. 0056, “glass was translated”, “camera directed to preset area of interest“;   It is considered that translation of glass with camera  fixed on preset area is relative translation between glass and camera. ).
	It would have been obvious to a person of ordinary skill in the art as of the time of the invention to modify the invention of Marjanovic to provide the translatable imaging apparatus of Li in order to provide error-correcting feedback for the improvement of cutting accuracy.


		Regarding claim 19,  Marjanovic in view of Li in view of Suzuki teaches the invention of claim 12, and in addition
 	Marjanovic  discloses:
 	wherein forming the contour (abstract, “perforated lines that trace out the shape”  in the transparent workpiece (abstract, “glass”)  comprises: 
        directing a defect-forming laser beam (para. 0057, “defect line formation”)  into the transparent workpiece, thereby generating an induced absorption (p.0057, “induced absorption” ) within the transparent workpiece, the induced absorption producing a defect (abstract, “laser creates hole-like defect zones” ) within the transparent workpiece; 
and translating the transparent workpiece (para. 0051, “glass is translated”  ) and the defect-forming laser beam relative to each other (para. 0051, “beam is moved relative to glass”  ) along the contour line, wherein the defect-forming laser beam comprises a pulsed laser beam output by a beam source that produces pulse bursts comprising 2 sub-pulses per pulse burst or more ( p. 0051, “ pulses can be produced in bursts of two pulses or more” ).

	Regarding claim 20,
 	Marjanovic  in view of Li in view of Suzuki teaches the invention of claim 19, and in addition
	Marjanovic discloses:
	wherein the defect-forming laser beam is directed through one or more lenses (Fig. 3A, 7 ) such that a portion of the defect-forming laser beam directed into the transparent workpiece forms a laser beam focal line within the transparent workpiece (Fig. 3A, 2b; 2b is considered to be laser beam focal line ), wherein the laser beam focal line generates the induced absorption (p.0057, “induced absorption” ) within the transparent workpiece, the induced absorption producing the defects within the transparent workpiece (Fig. 4, 1; “material which is transparent” ) , wherein at least one of the one or more lenses comprises an aspheric optical element (para. 0083, “axicon lenses”;  Merriam-Webster.com defines axicon as “…lens with a conical Conical is considered to be aspheric. ).

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over  Marjanovic WO 2015/095146  in  view of Li WO 2016/081548 and in further view of Suzuki US 8748774 and in further view of O’Connor US 2018/0021885. 

		Regarding claim 18,   Marjanovic in view of Li in view of Suzuki teaches the invention of claim 16, but is silent concerning  wherein the imaging system and the infrared beam source are optically coupled to a beam steering apparatus.  
O’Connor teaches an imaging system and the infrared beam source optically coupled to  a beam steering apparatus ( Fig. 1, 118 camera is considered to be imaging system; 102 laser is considered to be beam source;  122  beam-splitter is considered to be optical coupler). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Marjanovic in view of Li to provide the beam steering apparatus of O’Connor in order to provide feedback to the imaging system regarding the position of the crack tip,  thus permitting or accurate cutting.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD V HISKES whose telephone number is (571)272-4693. The examiner can normally be reached M-F 7:30 -5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/HELENA KOSANOVIC/           Supervisory Patent Examiner,
Art Unit 3761